Citation Nr: 0815035	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-11 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to May 
1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  

In this case the RO determined that the veteran submitted 
pertinent evidence subsequent to the May 2004 statement of 
the case, but within one year of the issuance of the 
notification of the rating decision being appealed.  The RO 
issued a Supplemental Statement of the Case in February 2006 
and informed the veteran that he had 60 days to submit a 
substantive appeal.  The veteran submitted a substantive 
appeal within the 60 day time period and his claim is 
therefore properly in appellate status before the Board.  See 
38 C.F.R. § 20.302(b)(2) (2007).


FINDING OF FACT

The veteran's PTSD does not exhibit such symptoms as suicidal 
or homicidal ideation, obsessional rituals that interfere 
with routine activities, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance or hygiene, or inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

History and analysis 

By rating action in March 2003 the veteran was granted 
service connection and a 30 percent rating for PTSD, 
effective October 31, 2002.  The veteran submitted his claim 
for an increased rating in October 2003.  In August 2006 the 
veteran was granted an increased rating of 50 percent 
effective from October 31, 2002, but he has maintained his 
appeal, asserting that his symptoms entitle him to an even 
higher rating for his PTSD.

The Board has reviewed all the medical records related to 
this claim including: February 2003, December 2003 and July 
2006 VA examination reports, VA outpatient and progress notes 
from February 2000 to May 2006, an October 2004 private 
report from Quality Care, which according to a May 2006 
letter from the veteran's representative, apparently is the 
only medical evidence the Social Security Administration 
evidence used in its evaluation of the veteran's disability.  

The February 2003 VA examiner noted that the veteran was 
pleasant, likable, had a sense of humor and was goal 
oriented.  He was able to organize his thoughts and speak 
normally.  The veteran reported nightmares about four to five 
times a week and flashbacks about two times a week.  No 
psychosis, delusions, hallucinations or organicity were found 
by the examiner.  Memory and judgment were good, with some 
insight.  The examiner found the veteran's mood to be 
depressed, even on his anti-depressants.  The February 2003 
VA examination noted the veteran to have a General Assessment 
of Functioning (GAF) score of 65.  

The December 2003 VA examiner found that the veteran was 
cooperative, goal-oriented, and oriented as to time, place 
and person.  The veteran was able to organize his thoughts 
and express himself.  His affect showed moderate tension and 
anxiety and his mood showed moderate depression.  There was 
no evidence of psychosis, delusions, hallucinations or 
organicity.  His memory and judgment were good and he showed 
some insight.  The December 2003 VA examination noted the 
veteran to have a GAF score of 60.  

A VA outpatient progress note from August 2004 shows that the 
veteran was stressed out by school and his wife's health 
problems.  It was noted that the stresses make the veteran 
avoid feelings until they spin out of control in anger.  The 
veteran was not suicidal, homicidal or psychotic, but his 
defenses are no longer working in the civilian world.  His 
GAF score was listed at 40.  

The October 2004 Quality Care examiner reported that the 
veteran was cooperative and that the veteran's mood was 
euthymic.  His affect was appropriate to the conversation.  
He indicated he had not had suicidal thoughts in a long time 
and denied suicidal ideation.   His thoughts were coherent 
and well organized.  He reported nightmares and daily 
flashbacks and indicated problems with sleep.  The examiner 
stated that the veteran claimed to have difficulty 
maintaining the activities of daily living, including bathing 
and cleaning.  The veteran also reported he socialized with 
his family once a month, attended classes but does not watch 
television and was "a hermit now."  The October 2004 
Quality Care examination report noted a GAF of 48.

A March 2006 VA progress note reported that the veteran was 
continuing to display hypervigilance, avoidance of all 
trauma-related material as well as places and activities that 
might trigger his memories and precipitate flashbacks, and 
intrusive memories and nightmares of his combat experiences.  
He also had substantial interference with concentration and 
maintained a highly reclusive lifestyle.  The VA outpatient 
progress note from March 2006 noted a GAF score of 41. 

The July 2006 VA examiner reported that the veteran stated he 
experiences some insomnia, migraine headaches, depression and 
high anxiety.  The examiner observed he exhibited somewhat of 
a sense of humor and awareness of his situation.  He 
indicated nightmares three or four times a week and 
flashbacks.  He also became angry and agitated when talking 
about the Waco, Texas VA.  The examiner observed the veteran 
was anxious and over talkative during the interview.  He was 
well-oriented to time, place, person and situation.  He 
stated he was failing in school, but only was failing math.  
He was articulate, verbal, well dressed and groomed and 
cooperative and mentally intact.  His was listed as anxious 
and agitated.  He stated he has been both suicidal and 
homicidal in the past.  The examiner went on to opine that 
not all of the veteran's problems relate to his PTSD.  It was 
the examiner's opinion that the individual's condition was 
likely worse than his current rating (which at the time was 
30 percent).  The July 2006 VA examination report indicates 
that the veteran had a GAF of 55, due to his PTSD.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

Although the veteran was given GAF scores of 40 and 41 in 
August 2004 and March 2006, respectively, the veteran's 
symptoms recorded more closely meet the criteria for a 50 
percent rating.  These symptoms included stress and anger, 
hypervigilance and intrusive memories and nightmares of his 
combat.  The veteran was not found to be suicidal, homicidal 
or psychotic.  Furthermore, he was given GAF scores of 48 and 
55 in October 2004 and July 2006, respectively, which are in 
accord with the symptoms and the criteria for a 50 percent 
rating.  These symptoms included nightmares and daily 
flashbacks and indicates problems with sleep, as well as 
being anxious and agitated.  The veteran's thoughts were 
well-organized and coherent.  The July 2006 examiner found 
the veteran had a sense of humor and awareness of his 
situation and was well oriented as to time, place, person and 
situation.  The examiner went on to opine that not all of the 
veteran's problems relate to his PTSD.  Therefore, the Board 
finds that the veteran's PTSD symptoms more nearly meet the 
criteria for a 50 percent rating than a 70 percent rating.  

The veteran does not meet the criteria for a 70 percent 
rating for PTSD.  The evidence of record does not show 
obsessional rituals that interfere with routine activities; 
speech that is illogical, obscure or irrelevant; or spatial 
disorientation.  While there is indication of depression, the 
record does not indicate that the veteran experiences near-
continuous panic or depression that affects the ability to 
function independently or appropriately.  Consequently, the 
Board finds that the disability picture for the veteran's 
service-connected PTSD does not more nearly approximate the 
criteria for a 70 percent evaluation than those for a 50 
percent evaluation.  

The greater weight of the evidence indicate that the 
veteran's PTSD does not result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Therefore, the preponderance of the evidence 
is against an increased rating.

The Board finds that during the time period under 
consideration, the veteran's PTSD has met the criteria for a 
50 percent rating and no higher.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In light of the above, a higher rating 
is not warranted.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

By a November 2003 letter, issued prior to the February 2004 
denial on appeal, the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 
2006 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra.  

The March 2006 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% depending on the disability involved, and provided 
examples of the types of medical and lay evidence that the 
veteran could submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  One such 
example was statements from employers regarding how the 
condition affects the ability to work.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).


Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disability at issue in the rating 
decisions, statement of the case and supplemental statements 
of the case.  Consequently, he had actual notice of the 
specific rating criteria for the disability, and why a higher 
rating had not been assigned, as well as an opportunity to 
present evidence and argument to support a higher rating.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has been provided VA medical 
examinations.  The RO also obtained Social Security 
Administration records used in its determination of 
disability benefits.  The veteran provided private treatment 
records.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  The veteran has submitted medical records 
favorable to his claim.  Neither the veteran nor his 
representative has indicated that there are any additional 
pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating in excess of 50 percent for PTSD is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


